USCA11 Case: 17-14324        Date Filed: 12/09/2020      Page: 1 of 13



                                                                    [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                            _________________________

                                    No. 17-14324
                             _________________________

                         D.C. Docket No. 2:14-cv-00173-RWS


RICKY J. JOHNSON,

                                                                        Plaintiff-Appellee,

                                           versus

ANDREW FEE,
LARRY HUGHES,

                                                                  Defendants-Appellants.
                             _________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                          _________________________

                                   (December 9, 2020)

Before GRANT and MARCUS, Circuit Judges, and AXON,* District Judge.

AXON, District Judge:



       *
       Honorable Annemarie C. Axon, United States District Judge for the Northern District of
Alabama, sitting by designation.
          USCA11 Case: 17-14324      Date Filed: 12/09/2020   Page: 2 of 13



      Ricky Johnson filed this civil rights lawsuit against Lieutenant Andrew Fee

and Sergeant Larry Hughes, officers at the Forsyth County Detention Center in

Georgia, claiming that they were deliberately indifferent to his serious medical

need by transferring him out of the Detention Center just one day before his

scheduled hernia surgery. The district court denied Fee and Hughes summary

judgment, finding that they were not entitled to qualified immunity. We reverse

and remand.

I.    BACKGROUND

      Between 2010 and 2014, Johnson, a Georgia Department of Corrections

inmate, was occasionally housed at the Forsyth County Detention Center in

connection with local court proceedings. One of those occasions was in April

2013, ahead of a scheduled state court trial.

      Mr. Johnson has suffered from a hernia since 2008. Within days of arriving

at the Forsyth County Detention Center, Johnson completed a request for medical

attention which stated that his hernia had grown and was “painful all the time.”

Johnson explained that he was having trouble urinating and defecating.

      An off-site consulting surgeon examined Johnson and scheduled

laparoscopic surgery for July 12, 2013, at a nearby hospital to repair Johnson’s

hernia.




                                          2
           USCA11 Case: 17-14324           Date Filed: 12/09/2020       Page: 3 of 13



       After the surgical consult, the state court judge presiding over Johnson’s

criminal case entered an order stating that Johnson “shall not be returned to the

[Georgia] Department of Corrections at this time.” The order further provided that

if the Forsyth County Detention Center decided to house Johnson at another local

facility, it had to ensure that Johnson was back at the Forsyth County Detention

Center two weeks before his trial.

       The Forsyth County Detention Center briefly moved Johnson to another

local detention center, but brought him back on July 11, the day before his

scheduled hernia surgery. The same day, the Forsyth County Detention Center

received the following email from an official at the Georgia Department of

Corrections:

       This is authorization to transport on 7/11/13 or 7/12/13 the above
       inmate from Forsyth County to Augusta State Medical Prison. . . .
       Please coordinate transportation and security. [Augusta State Medical
       Prison] is aware of your arrival. Please transport today if possible.[1]

Hughes was not one of the recipients of this email. But as the Forsyth County

Detention Center supervisor on duty that morning, Hughes reviewed and signed

Johnson’s inmate folder and transport checklist for the transfer to Georgia

Department of Corrections custody.


       1
          The parties dispute whether this email is an order requiring the Detention Center
to transfer Johnson, or merely an authorization for the Detention Center to transfer him at
its option. Resolution of that dispute is unnecessary because it does not affect the
analysis or outcome of this appeal.


                                                3
         USCA11 Case: 17-14324        Date Filed: 12/09/2020     Page: 4 of 13



      According to Johnson, deputies told him that he was going to his surgical

appointment. They instructed him to leave all of his belongings, including his trial

preparation materials, in his cell because he would be back the following day. But

instead of taking Johnson to his scheduled surgery, the deputies took Johnson to

Augusta State Medical Prison, a Georgia Department of Corrections facility.

      Johnson did not make it to his July 12 surgery. Four days after he was

supposed to have had the surgery, doctors at Augusta State Medical Prison saw

him for an “urgent initial” surgical consult for hernia repair. The record contains

no information about the result of that consult. Several days later, still without

having received any treatment for his hernia, Forsyth County deputies transported

Johnson back to the Forsyth County Detention Center.

      On July 24, 2013, Johnson filed a grievance about his transfer to Augusta

State Medical Prison. Johnson claimed that the transfer was in violation of the

state court’s order not to return him to Georgia Department of Corrections custody

until after his trial, and that the transfer caused him to miss his surgery. He asked

for “the name of the person/persons that cancelled my surgery at the hospital [and]

approved my transfer or was responsible for my transfer to [the Georgia

Department of Corrections] in violation of the court’s order.”

      Fee provided the initial response to the grievance, writing that he would

“need said court order to proceed any further.” Hughes reviewed Fee’s response



                                          4
         USCA11 Case: 17-14324       Date Filed: 12/09/2020   Page: 5 of 13



and signed the grievance form. Three days later, another Forsyth County

Detention Center officer (who is not a party to this appeal) provided a

supplemental response stating:

      This decision was made by Augusta State Medical Prison. We sent you
      there for the procedure you requested to be done. We did not canc[el]
      the procedure nor did we know that you were sent back to [the
      Department of Corrections]. You were supposed to be returned back
      to us after the procedure was completed [and] you were cleared to come
      back. Our medical contractor was not informed of anything. Augusta
      State is all I can give you at this time. You will have to request this
      information from them.
      Johnson’s state court trial proceeded as scheduled in August 2013. He was

found guilty and returned to Georgia Department of Corrections custody. Johnson

ultimately had surgery to repair his hernia in October 2013 at Augusta State

Medical Prison. Instead of laparoscopic surgery, the state medical prison physician

performed a more invasive procedure, which Johnson claims resulted in scarring

and other complications that he would not have experienced had he received the

laparoscopic procedure.

II.   PROCEDURAL HISTORY

      Johnson sued Fee and Hughes under 42 U.S.C. § 1983, alleging that they

approved and arranged his transfer to Georgia Department of Corrections custody

one day before his scheduled surgery, in deliberate indifference to his serious




                                          5
             USCA11 Case: 17-14324          Date Filed: 12/09/2020      Page: 6 of 13



medical need.2 Fee and Hughes jointly moved for summary judgment, asserting

that they were entitled to qualified immunity. A magistrate judge issued a report

recommending that the district court grant Fee and Hughes’s motion for summary

judgment based on qualified immunity. The district court rejected the magistrate

judge’s recommendation, found that Fee and Hughes were not entitled to qualified

immunity, and denied their motion for summary judgment. Fee and Hughes timely

filed this interlocutory appeal, and we appointed counsel to represent Johnson. 3

III.   STANDARD OF REVIEW

       “We review de novo a district court’s denial of summary judgment based on

qualified immunity, applying the same legal standards as the district court.”

Maddox v. Stephens, 727 F.3d 1109, 1118 (11th Cir. 2013). This means “we are

required to view the evidence and all factual inferences therefrom in the light most

favorable to the non-moving party, and resolve all reasonable doubts about the

facts in favor of the non-movant.” Feliciano v. City of Miami Beach, 707 F.3d

1244, 1247 (11th Cir. 2013) (quotation marks omitted).




       2
          Johnson asserted various claims against other Defendants, which the district court
dismissed. Johnson appealed a number of the district court’s rulings, but those rulings are not
appealable before a final judgment. Therefore, we dismissed Johnson’s appeal for lack of
jurisdiction.
       3
           We thank counsel for his able representation of Johnson on appeal.


                                                 6
         USCA11 Case: 17-14324        Date Filed: 12/09/2020   Page: 7 of 13



IV.   QUALIFIED IMMUNITY

      “Qualified immunity shields government officials from liability for civil

damages for torts committed while performing discretionary duties unless their

conduct violates a clearly established statutory or constitutional right.” Hadley v.

Gutierrez, 526 F.3d 1324, 1329 (11th Cir. 2008). To establish his entitlement to

qualified immunity, an official bears the initial burden of showing that “he was

acting within the scope of his discretionary authority.” Alcocer v. Mills, 906 F.3d

944, 951 (11th Cir. 2018). If he can make that showing, the burden shifts to the

plaintiff to demonstrate that, accepting the facts in the light most favorable to him,

the defendant’s “conduct violated a constitutionally protected right and that the

right was clearly established at the time of the misconduct.” Id.

                                A. Discretionary Function

      Johnson contends that Fee and Hughes are not entitled to qualified immunity

because they were not acting within the scope of their discretionary authority when

they transferred him to Georgia Department of Corrections custody in violation of

the state court order. An official acts within the scope of his discretionary

authority if his actions were “(1) undertaken pursuant to the performance of his

duties, and (2) within the scope of his authority.” Estate of Cummings v.

Davenport, 906 F.3d 934, 940 (11th Cir. 2018) (quotation marks omitted). “In

applying each prong of this test, we look to the general nature of the defendant’s



                                           7
          USCA11 Case: 17-14324       Date Filed: 12/09/2020    Page: 8 of 13



action, temporarily putting aside the fact that it may have been committed for an

unconstitutional purpose, in an unconstitutional manner, to an unconstitutional

extent, or under constitutionally inappropriate circumstances.” Mikko v. City of

Atlanta, 857 F.3d 1136, 1144 (11th Cir. 2017) (quotation marks omitted).

      All of Fee’s and Hughes’s actions about which Johnson complains were

taken pursuant to the performance of their duties and within the scope of their

authority. Fee’s only action in this case was to file the initial response to

Johnson’s post-transfer grievance. Hughes’s actions were reviewing and signing

Johnson’s inmate file and transport checklist before the transfer to Augusta State

Medical Prison, and then reviewing and signing Fee’s initial response to the

grievance. Approving and arranging transfers of inmates and responding to inmate

grievances are clearly within the scope of a detention center officer’s duties and

authority.

      The general nature of the actions taken by Fees and Hughes establishes that

they were acting within their discretionary authority. As a result, the burden shifts

to Johnson to establish that, taken in the light most favorable to him, the officers’

conduct violated a constitutional right that was clearly established at the time they

engaged in it. Alcocer, 906 F.3d at 951.




                                           8
          USCA11 Case: 17-14324       Date Filed: 12/09/2020     Page: 9 of 13



                                    B. Deliberate Indifference

      The Eighth Amendment to the United States Constitution, as applied to the

states through the Fourteenth Amendment, prohibits “deliberate indifference to

serious medical needs of prisoners.” Estelle v. Gamble, 429 U.S. 97, 104 (1976).

To establish that a prison official acted with deliberate indifference, a plaintiff

must show: “(1) a serious medical need; (2) the defendant[’s] deliberate

indifference to that need; and (3) causation between that indifference and the

plaintiff’s injury.” Gilmore v. Hodges, 738 F.3d 266, 273–74 (11th Cir. 2013)

(quotation marks omitted). The inquiry is both objective and subjective. Id. at

274. The plaintiff must present “evidence of an objectively serious medical need.”

Farrow v. West, 320 F.3d 1235, 1243 (11th Cir. 2003). The plaintiff must also

show that “the official subjectively knew of and disregarded the risk of serious

harm, and acted with more than mere negligence.” Gilmore, 738 F.3d at 274.

      Here, Johnson presented evidence of a serious medical need. One method to

establish an objectively serious medical need is to present evidence that a

physician has mandated treatment. Farrow, 320 F.3d at 1243. A surgeon

recommended and scheduled laparoscopic surgery to be performed within weeks

of Johnson’s off-site consult. Based on this evidence, a reasonable jury could

conclude that Johnson’s condition was objectively serious.




                                           9
         USCA11 Case: 17-14324       Date Filed: 12/09/2020   Page: 10 of 13



      However, Johnson’s constitutional claim fails as a matter of law because

there is no evidence in the record that creates a question of fact about whether

either Fee or Hughes was deliberately indifferent to Johnson’s serious medical

need. Johnson claims that Fee and Hughes approved or arranged his transfer to

Georgia Department of Corrections custody, delaying the scheduled hernia

surgery. But Fee’s only involvement in this case was his response to Johnson’s

post-transfer grievance. And although Hughes reviewed and signed Johnson’s

inmate transport checklist approving the transfer, there is no evidence that he knew

about Johnson’s hernia or the scheduled surgery.

      Johnson contends the Forsyth County Detention Center’s response to his

post-transfer grievance shows that Fee and Hughes were responsible for his

transfer and that they were aware of his hernia and scheduled surgery before the

transfer. He also argues a reasonable jury could infer that Fee and Hughes were

aware of his serious medical need and the risk of transferring him based on

(1) Hughes’s review of Johnson’s records and signature on Johnson’s transport

checklist and (2) the small size of the Forsyth County Detention Center and their

daily visits to him. But the inferences that Johnson would have a factfinder draw

from this evidence are not reasonable.

      First, the response to Johnson’s post-transfer grievance does not show that

Fee or Hughes was involved in the decision to transfer Johnson. Fee’s response



                                         10
         USCA11 Case: 17-14324       Date Filed: 12/09/2020    Page: 11 of 13



stated only that that he could not evaluate the grievance without seeing the state

court order that prohibited his transfer, and Hughes simply signed off on Fee’s

response. Johnson argues that the supplemental response prepared by another

officer shows that Fee and Hughes were responsible for the transfer because that

supplemental response says that “we” sent Johnson to Augusta State Medical

Prison “for the procedure [he] requested to be done.” But there is no evidence that

Fee or Hughes was involved in preparing the supplemental response. They did not

write it, sign it, or review it—they signed only the initial response that was

prepared days earlier.

      In addition, the post-transfer grievance does not show that Fee or Hughes

knew about Johnson’s hernia or surgery before the transfer. The grievance asks for

the name of the person who cancelled Johnson’s surgery, but the grievance does

not refer to Johnson’s hernia or any other medical condition. Although the

grievance mentions a cancelled surgery, neither Johnson’s request for information

nor Fee’s and Hughes’s response demonstrates that Fee or Hughes knew anything

about Johnson’s medical condition before the transfer.

      Next, Johnson argues that Hughes’s signing the transfer checklist creates

questions of fact about whether Fee and Hughes knew about Johnson’s hernia and

his scheduled surgery because the paperwork “likely included the fact that he was

scheduled for surgery nearby on that very day.” Setting aside the fact that



                                          11
           USCA11 Case: 17-14324    Date Filed: 12/09/2020   Page: 12 of 13



Hughes’s review of Johnson’s transport paperwork shows nothing about Fee’s

knowledge of Johnson’s hernia or surgery, neither the contents of Johnson’s folder

nor the transfer checklist appears in the record. And Johnson’s assertion that the

folder or checklist might have included information about his surgery is pure

speculation. Although we draw all reasonable inferences in Mr. Johnson’s favor,

“an inference based on speculation and conjecture is not reasonable.” Avenue

CLO Fund, Ltd. v. Bank of Am., N.A., 723 F.3d 1287, 1294 (11th Cir. 2013)

(quotation marks omitted).

      Finally, Johnson claims that Fee and Hughes must have known about his

hernia and scheduled surgery because the Forsyth County Detention Center “is a

relatively small facility” and Fee and Hughes visited him daily while he was

housed there. But Johnson’s unsworn statement in his brief is not evidence, and it

has “no probative value.” See Carr v. Tatangelo, 338 F.3d 1259, 1273 n.26 (11th

Cir. 2003) (unsworn statements do not meet the requirements of Federal Rule of

Civil Procedure 56 and cannot be considered in ruling on a summary judgment

motion).

      Because Johnson did not present sufficient evidence from which a

reasonable jury could find that Fee or Hughes subjectively knew about his hernia

or surgery before the transfer, Johnson cannot establish that Fee or Hughes was

deliberately indifferent to a serious medical need in violation of Johnson’s Eighth



                                         12
           USCA11 Case: 17-14324           Date Filed: 12/09/2020        Page: 13 of 13



Amendment rights. Fee and Hughes are therefore entitled to qualified immunity.

We reverse the denial of their motion for summary judgment and remand with

instructions to enter summary judgment in favor of Fee and Hughes.4

       REVERSED AND REMANDED.




       4
        After Fee and Hughes filed this appeal, Johnson filed a motion to impose sanctions and a
motion for leave to file a sur-reply brief. In addition, in their initial reply brief, Fee and Hughes
moved to strike Johnson’s initial pro se brief. We DENY all three motions.


                                                 13